COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Martin Apparatus, Inc.

Appellate case number:   01-14-00212-CV

Trial court case number: 2013-04483

Trial court:             151st District Court of Harris County

      On March 13, 2014, Relator Martin Apparatus, Inc. filed Relator’s Emergency Opposed
Motion to Stay Litigation Proceedings and Discovery. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: ____/s/Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: March 14, 2014